 

 

 

 

 

 

 

 

 

 

 

Agreement Between The

 

 

 

 

 

GRANITE CUTTER'S ASSOCIATION

 

 

 

 and

 

 

 


ROCK OF AGES CORPORATION


MANUFACTURING DIVISION

 

 

 

 

 


APRIL 25, 2009 - APRIL 29, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

AGREEMENT
.....................................................................................................     
2

ARTICLE 1 - TERM
...........................................................................................     
2

ARTICLE 2 - HOURS OF
WORK......................................................................     
2

ARTICLE 3 - EXTRA
SHIFTS............................................................................     
3

ARTICLE 4 -
WAGES.......................................................................................... 
    3

ARTICLE 5 -
OVERTIME..................................................................................     
5

ARTICLE 6 - HOLIDAY
PAY............................................................................. 
    5

ARTICLE 7 -
VACATIONS................................................................................     
8

ARTICLE 8 - BEREAVEMENT PAY/BIRTH OF A CHILD..........................       13

ARTICLE 9 -
INSURANCE...............................................................................      
13

ARTICLE 10 - PENSION PLAN
AGREEMENT.............................................       17

ARTICLE 11 - 401K
PLAN................................................................................
      19

ARTICLE 12 -
NOTICES...................................................................................
      19

ARTICLE 13 - LAYOFF AND
RECALL..........................................................        19

ARTICLE 14 - UNION
SECURITY..................................................................      
 20

ARTICLE 15 - CHECK
OFF.............................................................................        
21

ARTICLE 16 - DISPUTE
SETTLEMENT.......................................................         22

ARTICLE 17 - PLANT
ACCESS......................................................................         23

ARTICLE 18 -
NONDISCRIMINATION.......................................................        
23

ARTICLE 19 - GOVERNMENT
REGULATIONS........................................         23

ARTICLE 20 - SUBSTANDARD
OPERATIONS..........................................         24

ARTICLE 21 - LABOR MANAGEMENT TEAM.........................................    
    24

ARTICLE 22 - SAFETY
MEASURES.............................................................         25

ARTICLE 23 - NEW
MACHINERY................................................................      
  27

ARTICLE 24 - APPRENTICE TRAINING
PROGRAM...............................         27

ARTICLE 25 - LEAVES OF
ABSENCE..........................................................         28

ARTICLE 26 - PROBATIONARY
PERIOD...................................................         29

ARTICLE 27 - NEW
EMPLOYEES.................................................................         29

ARTICLE 28 -
SUBCONTRACTING..............................................................        
29

ARTICLE 29 -
JURISDICTION.......................................................................         30

GRANITE CUTTERS'
PROVISIONS.............................................................          30

SIGNATURE
PAGE..........................................................................................         
32

HOLIDAY
CALENDAR....................................................................................        
33

SIDE LETTER AGREEMENT

 

 

 

1

--------------------------------------------------------------------------------




AGREEMENT

            This Agreement entered into this 25th day of April, 2009 by and
between ROCK OF AGES CORPORATION (the Company) and the GRANITE CUTTERS'
ASSOCIATION (the Union).


 


ARTICLE 1


TERM

            1.1       This Agreement shall be effective April 25, 2009, and
shall continue in full force and effect through April 29, 2011, and from year to
year thereafter, unless either party gives notice to the other, not less than
sixty (60) days prior to April 29, 2011, or prior to April 29 of any year
thereafter, that it desires to alter, amend or terminate any or all of the terms
thereof.


 


ARTICLE 2


HOURS OF WORK

             2.1       Eight (8) hours shall constitute a day's work, five (5)
days shall constitute a week's work with Saturday a full holiday.  Work shall be
regarded as being performed on Saturday only if an employee's shift begins on
Saturday.  Daily working hours will begin not earlier than 7:00 a.m. and end not
later than 3:30 p.m., and any work performed by employees on the first shift
prior to 7:00 a.m. or after 3:30 p.m. shall be paid for at time and one‑half the
regular rate of pay, except as modified pursuant to either paragraph (a) or (b)
listed below.

            (a)        Should the Company or Union desire a change of working
hours for seasonal conditions it must be agreed by the Company and by a majority
vote of the employees represented by the Union and by a majority of employees
represented by any other union provided, however, that between January 1 and
March 15, an eight (8) hour shift to end no later than 5:00 p.m. may be
established for all employees of a saw plant or for the sawyers in a
manufacturing plant having a saw which is subject to outdoor weather for periods
during which the Company has a reasonable expectation that inclement weather
will otherwise adversely affect its operations.  On such a special shift,
overtime shall be paid before 8:00 a.m. and after 5:00 p.m.

            (b)       If the Company desires to change the regular daily working
hours to begin no later than 7:30 a.m. and to end no later than 5:00 P.M. during
the period in which Eastern Standard Time is in effect, the Company has the
option to make such change if a majority of its employees represented by the
Union and a majority of its employees represented by any other local Union,
voting separately in a vote conducted by the respective union representatives
approve that change in hours.  If the daily working hours are changed pursuant
to this paragraph, overtime shall be paid before the starting time and after the
finishing time of that eight (8) hour shift.

 

2




--------------------------------------------------------------------------------




            2.2       Employees are obligated to give notice on the day, as soon
as possible, to the Company when they are unable to report for work, stating
reason.   Failure to provide reasonable notice may be the basis for standard
progressive discipline, separate for each day, up to and including discharge.

             2.3      If the Company desires to change the regular lunch period
from one‑half (1/2) hour to one hour or vice versa, the Company has the option
to make such change if a majority of its employees represented by the Union and
a majority of its employees represented by any other union, voting separately,
approve that change in hours.


 


ARTICLE 3


 


EXTRA SHIFTS

            3.1       It is agreed that the employer shall have the privilege of
operating three (3) shifts.  One (1) shift to be the established working day and
to be paid as per Article 4 of this Agreement.  The second shift shall be of
eight (8) hours duration.  In addition to payment for work performed in
accordance with Article 4 of this Agreement, employees working on the second or
third shift shall receive a shift premium of one dollar and seventy-five cents
($1.75) per hour. 

           

            3.2       In the interests of safety, the Company may require any
employee engaged in production work on the floor to work any shift as long as
any other person is present on the floor.  There must be at least two employees
engaged in production work on the floor at all times.  A telephone must be
readily available on the premises.  A single employee may work alone to monitor,
correct or restart equipment (including associated work) provided he or she is
equipped with a beeper and automatic safety call‑in every 15 minutes unless
deactivated by the employee.

            3.3       In assigning employees to work on the second and/or third
shifts, the employer shall first seek volunteers with preference being given on
the basis of length of service (seniority) with the employer subject to
demonstrated ability to perform the work on those shifts.  If there are not
sufficient volunteers, employees shall be assigned on the basis of inverse
seniority, subject to demonstrated ability to perform the work on those shifts.

 


ARTICLE 4


 WAGES


            4.1       MINIMUM WAGES

            The following are the minimum wage rates for all journeymen granite
cutters, polishers, tool sharpeners, sandblasters and draftspersons in effect
during the term of this Agreement:

 

3




--------------------------------------------------------------------------------




                                                 
                                             
                                             Rate Per Eight (8)

                                               Effective Date              Rate
Per Hour                 Hour Day

                                               April 26, 2009               
$18.80                         $150.40

                                               May 2, 2010                  
$19.30                         $154.40


          4.2       WAGE INCREASE

            (a)        Effective April 26, 2009, each employee in the bargaining
unit shall receive a wage increase of zero cents ($.00) per hour.

            (b)       Effective May 2, 2010, each employee in the bargaining
unit shall receive a wage increase of fifty cents ($.50) per hour.

             

           4.3      Apprentice Wage Rates

             Apprentice wage rates for apprentices employed after April 28,
1997, shall be the following percentage of the applicable journeyman rate:

    Start:                                   70%                 After 1
year:                  90%

    After 3 Months:      80%                 After 18 Months:          95%

    After 6 Months:      85%                 After 2 years:              100%

           

               4.4       Infirm Employees

             Employees who through infirmity or other reasons are not able to
earn the wage given in this Agreement may work for such wages as may be
satisfactorily agreed upon between the Union Business Agent, the employee and
the Company. This section shall be administered in compliance with applicable
laws governing the employment rights of disabled or handicapped employees.

 

                4.5       Payment of Wages

                (a)        Wages may be paid by cash or by check in an envelope
at the option of the Company.  In the event of a default in payment of such
check by the Company, such option shall be revoked and payment shall thereafter
be in cash. Wages must be paid in full weekly within five (5) working days of
the time they become due.  Payment to be made during working hours.

              (b)       An employee having once accepted his pay, his rate of
pay can only be changed by mutual consent of employee and the Company, the rate
in no case to be below the established minimum rate of wages.

4

--------------------------------------------------------------------------------




            (c)        Any employee discharged shall receive his pay
immediately.  Any employee leaving shall notify his employer two weeks in
advance and, having complied with this requirement and worked the two‑week
period, shall receive his pay in full (earned vacation and bonus, if any,
included) on the regular payday for the week of separation in person (or by mail
if preferred by the employee).  The employer will provide the employee with a
written form that the employee will be asked to sign to confirm notice.

            (d)       The Company shall be required to furnish employees with
written information weekly which shall designate the total earnings, total
withholdings, number of hours worked at straight time and number of hours at
overtime and rate of pay.

           

            4.6       Report Pay

            In the absence of a notice not to report to work, should an employee
report to work and be discharged before work begins or during the first two (2)
hours of the day, he or she shall be paid no less than two (2) hours' pay,
except in the case of a cutter intentionally or negligently spoiling a stone.

 

            4.7       Wage Adjustments and Discretionary Management Programs

            (a)        If at any time during the existence of this Agreement a
wage increase should be granted, any employee receiving more than the minimum
wage as provided in this Agreement shall receive the same wage adjustments but
for no reason shall his wages be reduced before making said adjustments.  There
shall be at least two months notice before any reduction in pay above the bill;
the Company will also provide that notice to the Union.

            (b)       The Company has the right to institute, modify and/or
withdraw discretionary management programs for the payment of additional
compensation in money or benefits beyond that provided by this Agreement without
bargaining with the Union.  Notice of such discretionary management programs,
and any modification or withdrawal of such program, shall be provided to the
Union.  This clause does not affect the requirement that the Company must
negotiate any other changes in the compensation, benefits, or other terms or
conditions established by this Agreement.

           

            4.8       Workers' Compensation

            If an employee has to leave work because of a workers' compensation
injury and is unable to return, he or she shall suffer no loss of straight time
pay for that day.

 

            4.9       Jury Duty   

        An employee who is required to report for jury duty on a day when he or
she otherwise would have worked

5

--------------------------------------------------------------------------------




 shall receive a day's regular straight‑time pay for up to a maximum of thirty
(30) days per calendar year.  The Company can require verification of jury duty
served.  It is understood that if an employee is released from jury duty so that
he or she can reasonably report for work at least two hours before the end of
his scheduled shift, he or she must report for work on that day.  If jury duty
commences in the afternoon, the employee shall report to work at the start of
his or her shift, and shall leave work at a reasonable time so that the employee
can return home, and then travel to court. If an employee reports to work for
part of a workday, he or she shall be paid his regular wages for the time
worked, and shall be paid the appropriate fraction of a day for jury service. 
All work done outside of the regular work hours shall be paid at the appropriate
overtime rate, regardless of whether part of the day was spent in jury service.

 

ARTICLE 5

Overtime

            5.1       All work done outside of the regular hours shall be paid
at the rate of time and one‑half.  The Company may schedule two hours of
overtime in a regular work day and five hours on Saturday.  Any additional
overtime shall be subject to the approval of the Business Agent.  No employee
shall be required to work overtime.

            5.2       The Company shall offer overtime to employees performing
that category of work in order of seniority, unless it is demonstrated that the
senior employee lacks ability to perform that overtime work.  It is understood
that the employees will cooperate to assure adequate staffing of the Company's
overtime requirements.  The Company may assign overtime work on a particular
job, without any regard to seniority, to an employee who has previously worked
on that job.

            Repeated refusal to work overtime will allow management to offer the
overtime to others with less seniority.  Management shall issue a notification
that the overtime shall be offered to others.  The employee's rights to overtime
shall be terminated until the employee gives notice that he or she will accept
overtime. 

            Management should provide reasonable advance notice of overtime. 
Absent extraordinary circumstances, notice of overtime on Saturday will be
provided no later than Thursday at noon. 

 

 

ARTICLE 6

Holiday Pay 

             6.1       Paid Holidays

            (a)  The eleven (11) paid holidays shall be:  New Years' Day, the
day preceding Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth,
Labor Day, Employee Appreciation Day (the Tuesday following Labor Day),
Veterans' Day, Thanksgiving Day, Friday after Thanksgiving Day and Christmas
Day, and shall be paid regardless of whether the holiday falls on a Saturday or
Sunday.

 

6

--------------------------------------------------------------------------------

                (b)       The holidays for the term of this contract will be
observed in accordance with the holiday calendar attached hereto.

                (c)        Employees who are laid off during either of the weeks
in which Town Meeting Day or Thanksgiving falls shall not be eligible for
holiday pay in those weeks.  Instead, such employees must as individuals report
for work on the first work day following the conclusion of any such layoff and
such employees may collectively and mutually agree with the Company on days when
they will, as a group, take personal days off with pay if they are otherwise
eligible for the holiday pay.  Such personal days must be taken within thirty
(30) days after the first work day following the conclusion of the layoff in
question and if mutual agreement is not reached, the employees will receive pay
in lieu of any holidays to which they are entitled.

                6.2       Eligibility

                (a)        The employee must have at least thirty (30) working
days' accumulated service to be eligible for paid holidays.  After completing
thirty (30) working days' service, any paid holiday that fell within the thirty
(30) working day period becomes payable.  If an employee quits before he or she
has accumulated thirty (30) working days' service, no holiday pay is due. If he
or she is laid off or is discharged through no fault of his own before he or she
has accumulated thirty (30) working days' service, any holiday which fell within
the period of his employment and discharge becomes due and payable.    

               (b)       Subject to 6.1(c), any employee who works to within
four (4) working days of a paid holiday and who has thirty (30) working days'
accumulated service with the Company and is then discharged or laid off will
nevertheless receive the holiday pay.

               (c)        When a holiday falls in an employee's vacation, the
employee shall have the option of receiving pay for that day at straight time in
addition to vacation day, or taking a personal day at full pay within ninety
(90) days of the original date of the holiday.

               (d)       During the week of a paid holiday, the employee must
work a minimum of a full scheduled work week excluding the holiday or holidays
less one (1) scheduled workday.  Exceptions to the above ruling can be made only
by prior arrangements with management.  Sickness during the week of holiday
shall not disqualify an employee if he or she has notified the Company.

                (e)        Apprentices are to be eligible for paid holidays.

 

 

 

 

 

7




--------------------------------------------------------------------------------




            (f)        No employee shall be entitled to the holiday pay as
provided in this Article if such employee is not working and is receiving
compensation or benefits during such period in which he or she is not working,
whether he or she is receiving such compensation or benefits under the State
Unemployment Compensation Act, State Workers' Compensation Act, Granite Group
Insurance Trust, or from any similar source to which the Company contributes.

            6.3       Holiday Work

            For all work done on Sundays or on the following holidays, double
time plus the holiday (if applicable) shall be paid:  January First, the day
preceding Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth, Labor
Day, the Tuesday following Labor Day, Veterans' Day, Thanksgiving Day, Friday
after Thanksgiving Day and Christmas Day.

            6.4       In the event of a state or federal law affecting the date
on which holidays are celebrated, the parties hereto will negotiate with respect
to appropriate changes in this Article with the understanding that the number of
holidays shall remain the same as set forth above.

            6.5       Any paid days off to which an employee is entitled under
this Article shall include second and/or third shift premiums, as the case may
be, if the employee is assigned to such shift on the day(s) for which he or she
is entitled to such pay.

 

ARTICLE 7

Vacations

 

            7.1       Vacation Period

The vacation period shall be May 1 to April 30.  There shall be a staffing goal
of no more than 20% absent for vacation in each GCA category of work at any
time. 

Beginning in 2010, the first full week of vacation shall be taken during the
week of July 4th if the Company closes operations that week. In the unlikely
event employees are needed, the union will be consulted and volunteers will be
requested first.  The second week of vacation shall be taken in not less than a
one week segment.  Employees shall select the second week of vacation on the
basis of the seniority roster in each work area.  After all employees have
selected the second week of vacation, employees shall select the third and
fourth week of vacation on the basis of the seniority roster in each work area. 
Requests for one-week segments will take priority over requests for single days
for the third and fourth week of vacation, regardless of seniority.  In all
other conflicts in requested dates, seniority shall govern unless the Company
can show that the senior employee's presence in the requested period is
indispensable.  Employees required to report for national guard or similar
military duty shall have priority over requests for vacation.

8




--------------------------------------------------------------------------------




The Company shall provide a vacation selection form on the first payday an
employee works after January 1 of each year.  An employee must complete the form
by March 1 to preserve seniority privileges for selecting vacation.  The form
should state that March 1 is the deadline for return of the form, and that
failure to complete the form by March 1 will result in loss of seniority
privileges for selecting vacation.  On approximately February 15, the Company
shall post a notice and a reminder with paychecks that failure to complete
vacation forms by March 1 will result in loss of seniority rights for selecting
vacation.  The company will notify employees of their intention to close the
plant for the week of July 4th prior to the March 1st vacation request
deadline.  If vacation form is not returned in thirty days with written
explanation for rejecting the request, the vacation request is approved.

An employee shall have the option of taking the third or fourth week's vacation
as a bonus on the first payday in December.

 

 

            7.2       Vacation Payments

 

            Payment of vacation pay to employees will be made in advance.  If an
employee resigns, vacation pay or fraction thereof shall be payable in cash or
check on the regular pay day for the week of separation.  If an employee is
permanently laid off, his vacation or fraction thereof shall be payable in cash
or check in the week in which he or she is permanently laid off.

 

            7.3       Requirements

 

            (a)        Vacations will be granted to employees who have fulfilled
the following requirements prior to May 1:

                        (i)         An employee must have worked ninety percent
(90%) of the regular hours worked by the plant during his period of employment
for the twelve (12) months preceding May 1, the start of the vacation period, to
be eligible for full vacation earned.

                        (ii)        Three‑fifths (3/5ths) of full vacation
earned if employee has worked eighty percent (80%) of the plant hours scheduled.

                        (iii)       No vacation earned if employee has worked
less than eighty

            percent of the plant hours scheduled.

                        (iv)       Overtime hours worked shall be included in
determining whether an

            employee has met the requirements of the subsection (i) and (ii).

            (b)       For the purpose of determining whether the requirements
above have been fulfilled and in computing the amount of vacation to which an
employee is entitled under Section 7.4 below, the following additional rules
shall govern:

9

 

--------------------------------------------------------------------------------




                        (i)         Time lost due to layoff of thirty (30)
calendar days or more, resignation, discharge or strike will not count as time
worked or earned, but shall not break industry service should the employee
re‑enter the industry except as provided in Section 7.4(e).

                       (ii)        An employee who has been employed by the
Company for at least six (6) months shall be credited, with up to a maximum
period of one (1) year, time lost by employee's sickness or accident or absence
sanctioned by management in writing, as earned time and accordingly the employee
will be paid vacation pay.

             Example:  An employee works two (2) years and three (3) months for
one employer and then is absent from work for nine (9) months because of
sickness.  At the end of the nine (9) months' sickness, he or she returns to
work. The earned time is three (3) years.  If, after receiving vacation pay, he
or she then only works another two (2) months, he or she is entitled to
two‑twelfths (2/12ths) of two weeks' vacation; six (6) months, six‑twelfths
(6/12ths) of two weeks, and so forth.

                       (iii)       Apprentices do not accrue vacation until
after completing six months of employment.  Once an apprentice completes six
months, accrual of vacation time is retroactive to the first day of employment.

 

 

            7.4       Amount of Vacation

 

 

            Vacations will be granted to employees as follows:

            (a)        First Week.  One (1) week's vacation or fraction thereof
will be granted employees with less than one (1) year of industry service on May
1 based upon the number of months he or she has been employed in accordance with
the table below.  This will establish him on a May 1 to May 1 basis for future
vacation calculations.

 

    Length of Industry Service                Vacation

      1 mo.        1/12 of a week             3.3 hours

      2 mos.       2/12 of a week             6.6 hours

      3 mos.       3/12 of a week            10.0 hours

      4 mos.       4/12 of a week            13.3 hours

      5 mos.       5/12 of a week            16.5 hours

      6 mos.       6/12 of a week            20.0 hours

      7 mos.       7/12 of a week            23.1 hours

      8 mos.       8/12 of a week            26.4 hours

      9 mos.       9/12 of a week            30.0 hours

     10 mos.      10/12 of a week          33.3 hours

     11 mos.      11/12 of a week          36.3 hours

     12 mos.      1 week                        40.0 hours

           

10




--------------------------------------------------------------------------------




            (b)       Second Week.  Employees with one (1) or more years of
industry service on May 1 shall be entitled to two (2) weeks' vacation or any
fraction thereof computed in accordance with the following table:

    Length of Industry Service                 Vacation

      1 mos.       1/12 of 2 weeks              6.6 hours

      2 mos.       2/12 of 2 weeks            13.3 hours

      3 mos.       3/12 of 2 weeks            20.0 hours

      4 mos.       4/12 of 2 weeks            26.6 hours

      5 mos.       5/12 of 2 weeks            33.3 hours

      6 mos.       6/12 of 2 weeks            40.0 hours

      7 mos.       7/12 of 2 weeks            46.6 hours

      8 mos.       8/12 of 2 weeks            53.3 hours

      9 mos.       9/12 of 2 weeks            60.0 hours

     10 mos.      10/12 of 2 weeks          66.6 hours

     11 mos.      11/12 of 2 weeks          73.3 hours

     12 mos.      2 weeks                         80.0 hours

            (c)        Third Week.  Employees will be granted a third week's
vacation or fraction thereof computed on a May 1 to May 1 basis beginning with
the second May of his continuous employment in the industry as follows:  

                2nd May  ‑  1 day    ‑   8 hours

                3rd May  ‑   2 days  ‑ 16 hours

                4th May  ‑   3 days  ‑ 24 hours

                5th May  ‑   1 week ‑ 40 hours

            (d)       Fourth Week.  Employees will be granted a fourth week's
vacation computed on a May 1 to May 1 basis beginning with the twenty‑fifth May
of his continuous employment with the Company as follows:

                21st May ‑  1 day  ‑    8 hours

                22nd May ‑ 2 days ‑ 16 hours

                23rd May ‑  3 days ‑ 24 hours

                24th May ‑  4 days ‑ 32 hours

                25th May ‑  5 days ‑ 40 hours  

            (e)        Such vacation (time off) or vacation pay shall be paid at
the straight time hourly rate of pay in effect for the employee at time of
taking vacation or receiving fractional vacation pay upon separation from
employment.  In figuring all earned vacation, a percentage of the regular
straight time hours worked during the year proceeding May 1 will be used to
determine the vacation pay.  Overtime is not to be used in computing vacation
time.  Employees may not be forced to use a vacation day for unanticipated
absences, unless that is appropriate discipline.

            Vacation pay and vacation bonuses shall include shift premiums for
employees regularly assigned to the second or third shifts, as the case may be,
when such vacation or bonus pay becomes due and payable. Subject to the advance
approval of management (which approval shall not be unreasonably withheld),
employees may occasionally take one-half day of vacation.  Half-days cannot be
scheduled on the annual vacation calendar.

11




--------------------------------------------------------------------------------




            (f)        For the purpose of this Article, an employee's industry
service shall be deemed terminated in the event the employee voluntarily leaves
the industry.  If an employee on layoff secures work in another field while
waiting for an opening in the granite industry, but continues to maintain union
membership and contact with the union and applies for industry employment, his
service shall not be considered terminated for the purposes of this article
until twelve (12) months from the date of layoff.

            (g)        For the purpose of computing vacation pay or fraction
thereof, an employee hired on or before the fifteenth (15th) of a month shall be
credited with the full pro rata vacation pay otherwise attributable to that
month, and an employee hired after the fifteenth (15th) day of a month shall not
be credited with any pro rata vacation pay for that month.  An employee whose
employment terminates on or after the fifteenth (15th) of the month shall be
credited with full pro rata vacation pay otherwise attributable to that month. 
An employee whose employment terminates before the fifteenth (15th) of the month
shall not be credited with pro rata vacation pay for that month.

            Example:  An employee comes to work on February 13, 1980.  On May 1,
1980 he or she has completed three (3) months employment and he or she is
entitled to fractional vacation pay of three‑twelfths (3/12ths) of one (1)
week.  On May 1, 1981, the second May of his employment, he or she is entitled
to two (2) weeks vacation pay payable at vacation time and one (1) day of
vacation pay payable at Christmas.  On May 1, 1982, he or she would be entitled
to two (2) weeks and two (2) days; May 1, 1983 ‑ two (2) weeks and three (3)
days; and May 1, 1984 ‑ three (3) weeks.  It is assumed in this Example that the
employee worked at least ninety percent (90%) of the scheduled hours worked by
the plant during each of the applicable twelve (12) month periods.  If he or she
has worked eighty percent (80%) of the time, he or she will receive three‑fifths
(3/5ths) of the vacation pay otherwise due.

 

           

          7.5       Severance of Employment

           

 

            A new employee or an employee who is laid off, discharged or quits
is to be allowed the vacation benefit to which he or she is entitled under
Section 7.4 above, prorated according to his months of service; for example, one
(1) month = 1/12th; three (3) months = 3/12ths; ten (10) months = 10/12ths etc.

 

 

        7.6       Special Employment

 

 

        The vacation pay of employees, who by the specialized nature of their
work are employed by two (2) or more employers in the course of the year, shall
be paid by each employer in proportion to the time he or she has employed the
specialist.

 

 

 

           

12




--------------------------------------------------------------------------------

     

ARTICLE 8

Bereavement Pay/Birth of an Employee's Child

 

             8.1      Employees shall receive bereavement pay following the
death of the relatives listed in this Article, and the funeral and its
arrangements occur during the employee's scheduled workday.  There shall be five
days bereavement leave for the death of a parent, spouse or child/stepchild.
There shall be three days bereavement leave for the death of a, brother, sister,
stepmother, stepfather,  spouse's father, spouse's mother, spouse's stepmother,
stepfather, or grandchild.  There shall be one day bereavement leave for the
death of a grandparent, the grandparent of a spouse, a brother-in law, a
sister-in-law or a "significant other."  If an interment is postponed to a later
date and occurs during the employee's scheduled workday, the employee may take
one of the three foregoing days off with pay on the day of interment.

             8.2      Any paid days off to which an employee is entitled under
this Article shall include second or third shift premiums, as the case may be,
if the employee is assigned to such shift on the day(s) for which he or she is
entitled to such pay.  Employees who are on vacation when a death occurs will
receive the bereavement benefit, and may use the affected vacation days at a
later date.

            8.3       An employee will be entitled to a day off with pay for the
birth of the employee's biological child or the adoption of a child.

  

 

ARTICLE 9

 

Insurance

 

 

             9.1      The Company agrees to provide group insurance to employees
and dependents as set forth herein.

 

 

9.2     Benefits   

            (a)        The health and welfare plan administered by the Company
or its administrator as selected by the Company shall provide for benefits as
follows:

                       

 

 

13




--------------------------------------------------------------------------------




                         (i)         Group life insurance ‑ $70,000.

The Group Life Insurance/ADD Benefit shall increase by $5,000 in year one and
$5,000 in year two of the contract to a total of $80,000.00

                        (ii)        Sickness and accident insurance ‑ The
current sickness and accident insurance benefit is $370.00.  The sickness and
accident insurance benefit shall be increased by $10 in each year of the
contract to a total of $390.00 per week for 52 weeks with a Social Security
offset for the last 26 weeks thereof; eligibility commences on the first day of
accident or hospitalized sickness and the fifth day of non‑hospitalized
sickness. If an employee qualifies for sickness and accident insurance because
of five (5) days of non‑hospitalized sickness and remains qualified for at least
one additional week, the Company will pay the employee  the benefit described in
this Article for the unpaid five‑day qualifying period.

                        (iii)       Accidental death and dismemberment insurance
‑ the benefit level shall be the same as the Group Life Insurance/ADD Benefit.

(iv)      Paid‑up Term life insurance.   

            1.         Employees with ten (10) or more years of service retiring
on a regular or early retirement pension will be given a fully paid $8,000 life
insurance policy.  Any employee with ten (10) or more years of service becoming
totally disabled will continue to receive coverage for the full amount of life
insurance then in effect until he or she becomes substantially employed, as
determined by the Company or insurance administrator, at which time the
insurance will be eliminated completely; or until age sixty‑five (65) when it
will be eliminated and replaced by a $8,000 insurance policy that has been fully
paid by the Company.    The full amount of life insurance shall apply to
employees with at least 10 years service, and the amount of insurance shall be
prorated down by years of service for employees with less than 10 years of
service.

                        (v)        Health Insurance ‑

1.         The Company will provide J or equivalent plan (including vision),
with employee contributions of 19% going to 20% beginning January 1, 2010

2.         The Company will provide VHP or equivalent plan (including vision and
dental) with employee contributions of 18% going to 20% beginning January 1,
2010.

3.         The Company will provide VFP 100 or equivalent plan (including
vision) with employee contributions of 17% going to18% beginning January 1,
2010.

4.         The Company will provide VFP 500 or equivalent plan (including
vision) with employee contribution of 3% going to 7% beginning on January 1,
2010.

5.         The Company has the right to rate the health plans separately.

6.         New employees may not enroll in VHP or J plans.  If they take health
insurance, they must take a VFP plan.  They will be eligible to take other
plans, if they are offered, after they are with the company for six (6) years.

 

 

14

--------------------------------------------------------------------------------

 

7.         Employees who are enrolled in the J or VHP plans cannot switch
between these two plans, but may switch to a VFP plan when it is available. 
Once an employee selects a VFP plan, the employee is not eligible for a VHP or J
plan.

8.         Employees on the VFP may purchase dental by paying 50% of the premium

9.         Employees may choose to opt out of health plans and obtain a monthly
stipend of $300.00 per month through payroll.

                        (vi)       The Company will pay the full premium for
health insurance for one month per five years of continuous service (up to a
maximum of three months) for retirees, provided they are not eligible for health
insurance from another employer.

            (b)       The insurance benefits which are provided shall be
described in a brochure which shall be distributed to employees.  The terms and
conditions under which such benefits are provided are governed by insurance
agreements between the Company and its insurance carriers. The Union and the
Company shall work together in good faith to help preserve quality benefits,
control costs, and provide information to employees.

 

             9.3      Contributions

            The Company shall continue its contributions for the health
insurance coverage, life insurance and accidental death and dismemberment
insurance of a laid‑off employee for three (3) calendar months (provided the
employee makes his contribution if any is required).  If the employee is laid
off on or before the fifteenth (15th) of a month, that month shall be considered
the first of the three months; and if the employee is laid off after the
fifteenth (15th) of a month, the following calendar month shall be considered
the first of the three months.  If an active employee dies, the Company will
continue health insurance for the survivor(s) on the employee's health plan for
three (3) months at no cost to the deceased employee's family.  To keep policies
in force, both the Company and employee must pay his share while the employee is
off the job because of sickness and accident, strike or lockout or any other
suspension in the industry beyond the control of either management or labor.

 

 

 

 

 

 

15




--------------------------------------------------------------------------------

 




            9.4       Disability

 

 

            (a)        If an employee is permanently and totally disabled, the
Company shall continue its contribution for up to six (6) months, as described
in the previous section "Contributions."  Thereafter, the Company will provide
such health insurance contributions (provided the employee makes his
contribution, if any is required) for five (5) years from the date when he or
she ceased to work due to such disability.  At the end of such five (5) year
period, the Company shall thereafter continue its contributions for individual
coverage only, as long as the employee makes his contribution and is permanently
and totally disabled, or until he or she reaches age 65, whichever occurs
sooner; provided, that the Company will not make any contributions described in
this subsection (a) during any period when the employee or his spouse is
employed and group health insurance benefits are available to them, or after he
or she reaches age 65. The Company and the Union may amend this subsection in
their discretion.

 

            9.5       Retired Employees

  

            Effective May 2, 1981, any employee who has retired after April 30,
1975 under the provisions of the Barre Belt Granite Employer‑Union Pension Plan
shall be allowed to continue group insurance coverage in the amount of $3,000 of
term insurance, subject to any applicable insurance carrier rules and
regulations.  The full cost of such coverage will be paid by the retired
employee at the group rate applicable to the term life insurance including such
insurance for retired employees being provided through the Company.  The premium
to be paid by such retired employees shall be deducted from the monthly
retirement payable to him under the Pension Plan.

 

            9.6       The Company is authorized to utilize the services of an
impartial professional consultant as deemed necessary to advise concerning the
proper operation of the insurance program.

 

            9.7       The parties agree to consider and implement by agreement
health insurance cost containment measures with a view to improving and
increasing the quality and efficiency of health care.

 

            9.8       The Company shall provide the Union with any notices
threatening or canceling any insurance coverage provided for Union employees
under this Agreement.  Immediately upon cancellation, the Union and the
employees may withhold all services until such time as the insurance has been
fully reinstated with retroactive coverage.

 

  

16




--------------------------------------------------------------------------------




ARTICLE 10

 

Pension Plan Agreement

 

  

            10.1     Merger of the Pension Plan 

 

            The Barre Belt Granite Employer-Union Pension Plan (the "Plan") has
merged with and into the Steelworkers Pension Trust (the "Pension Trust")
pursuant to the terms of a certain merger agreement (the "Merger Agreement")
between the Plan and the Pension Trust, the terms of which are incorporated
herein by reference.  (Hereafter, the merger of the Plan and the Pension Trust
is referred to as the "Merger".)

 

 

10.2     Incorporated Documents

 

            This Article 10 incorporates by reference the terms of a Merger
Agreement between the Plan and the Pension Trust, and the provisions of the
documents governing the Pension Trust, including the "UIU Declaration of Trust,
Effective December 5, 1997."

 

 

            10.3     Contribution Rate

 

            The month for which the contribution is due is referred to as the
"benefit month," and the month prior to the benefit month is referred to as the
"wage month."  The Employer shall contribute to the Pension Trust each and every
benefit month a sum of money equal to $1.70 per hour for each hour worked by all
Covered Employees during the wage month.  The pension contribution shall
increase by $.05 in year two of the contract to a total contribution of $1.75
per hour.

 

 

            10.4     Covered Employees

 

            Covered Employees are all employees employed within the Union's
Bargaining Unit who were actively employed by the Employer for any length of
time during the wage month.  The Employer is required to make a contribution on
an employee whose employment is terminated during the wage month.

 

 


            10.5     HOURS WORKED

 

            The term "Hours Worked" means not only hours actually worked by
Covered Employees but also hours not actually worked but for which Covered
Employees were paid because of vacation, holidays, jury duty or bereavement
leave.

           

   

17




--------------------------------------------------------------------------------

 




10.6     Payment of Contributions

 

            Contributions are due from the Employer on the fifteenth (15th) day
of the benefit month, commencing with the benefit month of February 1999 and
each and every month thereafter so long as this agreement is in force.

 

 

            10.7     Coverage--Newly Hired Employees Not Previously Covered

 

            Newly hired employees not previously covered by the Pension Trust
are not considered Covered Employees until the first day of the first calendar
month immediately after the commencement of employment.  Such calendar month is
the new employee's first benefit month.  The immediately preceding calendar
month is the employee's first wage month.

 

 

            10.8     Coverage--Newly Hired Employees Who Were Previously Covered

 

            Newly hired employees previously covered by the Pension Trust are
considered Covered Employees as of the first day of the first calendar month
immediately after the commencement of employment.  This calendar month is the
employee's first benefit month and the immediately preceding calendar month is
the employee's first wage month.

 

 

            10.9     Contribution Reports and Data

 

The Employer shall transmit to the Pension Trust with each contribution a
contribution report on the form furnished by the Pension Trust on which the
Employer shall report the names, status, hire and termination dates as
applicable, as well as the total hours paid to each covered employee during the
wage month.  The Employer shall provide a copy of this report to the Union.  The
Employer further agrees to supply to the Pension Trust such further information
as may from time to time be requested by it in connection with the benefits
provided by said Pension Trust to said employees, and to permit audits of its
books and records by the Pension Trust for the sole purpose of determining
compliance with the terms and conditions of this agreement.

 

 

            10.10  Delinquent Employers

 

In the event that an Employer fails to maintain affiliation in good standing
with the Pension Trust, the Employer shall be in violation of this Article 10,
in addition to all other applicable standards.  Immediately upon termination of
the Employer's affiliation with the Pension Trust, the Union and the employees
may withhold all services from the delinquent Employer until such time as the
default has been cured to the satisfaction of the Pension Trust and the Union.

 

 

18




--------------------------------------------------------------------------------




ARTICLE 11

 

401K Plan

 

 

            The Company will establish a Section 401(k) plan for all its union
employees.  The Company will match contributions at 35% of the first $1,000 and
10% of the excess up to the maximum contribution level allowed under the plan.

 

 

ARTICLE 12

 

Notices

 

 

            12.1     The Company shall install a bulletin board for joint use of
the Company and Unions.

 

 

            12.2     Before suspending operations the day before or the day
after a scheduled holiday, at least three (3) working days' notice must be
posted on the bulletin board.

 

 

            12.3     At least twenty‑four (24) hours' notice of any other
suspensions of operations must be posted on bulletin boards stating when plant
will close as well as when work is to be resumed.

 

 

            12.4     An employee who gives his employer two (2) weeks' written
notice before resignation will not be dismissed during the notice period without
just cause which shall include the employee's failure to perform the work
assigned or to report to work on time as that employee would normally do.  An
employee who gives notice of resignation shall remain subject to layoff during
the notice period. The employer will provide the employee with a written form
that the employee will be asked to sign to confirm notice.

 

 

            12.5     If an employer decides to meet and speak to an employee
because the employer believes that any further infraction will lead to
discharge, the employer shall inform the union and invite the union business
agent to attend the meeting.  If the business agent is unavailable, notice can
be provided to a Union officer or shop steward.

 

 

 

 

ARTICLE 13

 

Layoff and Recall

 

19




--------------------------------------------------------------------------------




            13.1     Layoff and recall shall be on the basis of seniority with
the Company, with most senior employees enjoying preference to avoid layoffs and
to be recalled.  Unless it is demonstrated that a senior employee lacks
proficiency to perform work in another category, the senior employee shall have
the right to move to another category to avoid layoff.  A layoff shall not
interrupt the accrual of industry service.  Employees shall have recall rights
for twelve (12) months from the date of layoff.

 

 

            13.2     The Company shall provide the Union with a seniority roster
semi‑annually, in April and October.  There shall be a single seniority roster
for all GCA employees of the Company.

 

 

ARTICLE 14

 

Union Security

 

 

            14.1     Employees covered by this Agreement shall, as a condition
of employment, be or become members of the Union on the thirty‑first calendar
day following their date of employment or the effective date of this Agreement,
whichever is later.  As a condition of continued employment, employees must
remain members of the Union in good standing with respect to payment of
initiation fees (if not already a member) and periodic dues uniformly required
as a condition of acquiring or retaining membership.

 

 

            14.2     Operators of all granite, marble or other stone working
machinery shall be members of the Union such as:  computerized stencil cutting
machines, sandblast, surface cutters, carbos, planers, lathes, die sinkers,
polishing wheels, saws, paper rolls, sharpening machines, surface plates,
guillotines, sandblast stencil cutting machines, carvers, etchers,  auto etchers
and wire sawing on granite when detached from the quarry.  Operation of
machinery includes on-the-premises creation of the job file that guides or
controls a machine in the sawing, cutting, polishing or other manufacture of
granite.  The operation of machinery that performs functions substantially
similar to the functions performed by the machinery listed in this Article shall
be by members of the Union. 

 

            Except as specified otherwise in this Article, all work that is
assigned to the jurisdiction of the various trades and specialties within the
union by the terms of this agreement shall only be performed by Union members. 
The Union agrees that jurisdictional restrictions will not apply to: 1)
incidental operation of machines for expediency; 2) coverage due to an absence
caused by sickness or vacation, or 3) coverage when a machine operator is busy
with other job responsibilities.  To ensure 40 hours of pay, the worker may be
assigned to duties outside of their traditional jurisdictional duties for a
period not to exceed 16 hours per week for items 1, 2 and 3 above.   In each
facility, there may be no more than one owner operating machinery that is
assigned to Union members under the terms of this agreement; any other owner may
operate machinery only if they are Union members. Only foremen and management
shall have the authority to discipline, hire or fire union employees.  Foremen
shall not perform union work, but shall limit their responsibilities to
supervision and instruction.

           

            The Company agrees to maintain an average union staffing level of
approximately 70% GCA.

           

20




--------------------------------------------------------------------------------

 




            14.3     GROUP LEADER‑LEADMAN. 

 

            A group leader or leadman is a bargaining unit employee who has
responsibilities under a foreman in a specific work area or section.  He or she
is in charge of that area in the absence of a foreman. Following instructions of
the foreman, he or she directs employees in routine work including priority and
movement of work in process.  He or she has the responsibility to inspect and
reject units if they do not meet quality standards.  He or she can instruct
employees and answer routine questions about work.  He or she does not have the
power to hire, fire or adjust wages for personnel, or effectively recommend the
same.

 

 

 

ARTICLE 15

 

Check‑Off

 

 

            15.1     It is agreed that Union initiation fees, membership dues,
and assessments uniformly imposed on all members, in accordance with the
Constitution and By‑Laws of the Union, shall be deducted monthly from the pay of
each employee who executes or has executed the following "authorization for
check off" form:

 

    "I, the undersigned, an employee of Rock of Ages Corporation, hereby
authorize and direct the Company to deduct from my wages as checked below:

 

    (  )  Initiation fees

    (  )  Monthly union dues

    (  )  Assessments uniformly imposed on all members as designated

     by the Union, and pay same to the Granite Cutters' Association.

 

    "I understand that this authorization is irrevocable for a period of one
year or until the expiration of the Agreement between the Union and the Company,
whichever occurs sooner, and shall be automatically renewed for successive
periods of one (1) year each or for the period of each succeeding applicable
collective agreement between the Company and the Union, whichever shall be
shorter, unless I notify the Company and the Union in writing by registered
mail, return receipt requested of my desire to cancel and revoke this
assignment, within ten (10) calendar days prior to the expiration of each period
of one year, or of the expiration of each applicable collective agreement
between the Company and the Union, whichever occurs sooner."

 

 

 

 

 

 

21




--------------------------------------------------------------------------------




            15.2     Deductions shall be remitted by the end of each month to an
officer designated by the local union along with a list of the employees from
whom deductions are made.

 

 

ARTICLE 16

 

Dispute Settlement

  

            16.1     Any difference which may arise as to the meaning of this
Agreement or any memorandum agreement between the parties as to compliance with
the terms of such agreements shall be resolved as follows:

             Step 1:  Between the foreman and employee involved and/or Union
Steward and/or other Union representative.  Grievances must be submitted within
ten (10) workdays of the time the subject of the grievance becomes or should
have become known to the aggrieved employee or Union.

             Step 2:  Between the Union Steward and/or other Union
representatives and the Plant Manager.  If the matter is not settled within five
(5) workdays of initiating this step, it may be referred to Step 3.

             Step 3:  Between the Union Business Representative and/or Union
Steward and the Division Vice President and/or the Plant Manager.  If the matter
is not settled at this step, then a formal written grievance will be submitted
within five (5) working days.

             Step 4:  Between the Granite Cutters' Association Staff
Representative, Local Union Business Agent, the President of the Company, the
Division Vice President and/or the Plant Manager.

             Step 5:  Submit the grievance to arbitration and pursuant to
existing voluntary labor arbitration rules of the American Arbitration
Association within thirty (30) days following the Step 4 answer.  The Arbitrator
shall have no authority to alter in any way the terms and conditions of this
Agreement and shall confine his decision to a determination of the facts and an
interpretation and application of this Agreement.  The decision of the
Arbitrator shall be final and binding on all parties.  The fees and expenses
associated with arbitration of the grievance shall be borne equally by the
parties to the grievance or dispute.

          In the event a difference is not appealed to the next succeeding step
of the above procedure within the time limit specified, the right of appeal
shall be lost.

          The aggrieved employee may attend any steps of the grievance
procedures. Time limits may be extended by mutual agreement.

 

22




--------------------------------------------------------------------------------

 




            16.2     Grievances may be initiated by the Company.  The grievance
shall be discussed between the Company representative and the Steward, Local
Union President and/or Union Business Agent or other Union representative. In
the event such difference is not settled through such discussion, the dispute
will be further processed in accordance with the provisions of Section 16.1,
Steps 3, 4 and 5.

 

 

            16.3     Grievances processed in accordance with the provisions of
this Article must be in writing and signed by the grieving party for submission
to Step 4 and succeeding Steps.  It is mutually understood that the words
"Foreman" or "Plant Manager" may be replaced by the word "Company" where
appropriate.  Time limits may be extended by mutual agreement.

 

 

           16.4     The Union agrees that during the term of this Agreement
neither the Union nor its members shall encourage or engage in any strikes,
stoppages, slowdowns or other interruption of work, and the Company agrees that
there shall be no lockouts.

 

 

ARTICLE 17

 

Plant Access

 

 

            It is agreed that a Business Agent and/or Union official shall be
permitted to enter any plant during working hours or during hours when such
agent or official has reason to believe employees are working, for the purpose
of administering the provisions of this Agreement.  A committee wishing to enter
the plant during working hours must first get permission at the office.

 

 

ARTICLE 18

 

Nondiscrimination

 

 

            The parties shall comply with all applicable laws governing equal
employment opportunities for employees covered by this agreement.  This shall
include laws prohibiting discrimination against employees on account of race,
color, gender, religion, national origin, age, sexual preference, protected
handicap or union activities.

 

 

ARTICLE 19

 

Governmental Regulations

 

 

            The Company will comply with all applicable laws, including workers'
compensation and unemployment compensation laws, enacted for the betterment of
wages and working conditions in the granite trade.  All employees must utilize
safety equipment required by applicable law.

 

23

--------------------------------------------------------------------------------




ARTICLE 20

 

Substandard Operations

 

            It is acknowledged by the parties that production of granite
products under conditions less favorable than those contained in this Agreement
represents a threat to the prosperity of the industry and the health and living
standards of the employees working herein. If a full-time employee works for
another person or firm in the industry which competes with his employer, it
shall constitute just cause for disciplinary action, leading to discharge for
subsequent or continuing offenses. Work performed on the premises of the Company
on projects in which the Company has some interest shall not be considered
moonlighting, and shall not subject the employee to discipline or discharge.  
The parties acknowledge that such moonlighting by full-time employees is
generally harmful to the industry and to the employees.  It should be
discouraged.  An employer found to have engaged or employed a moonlighter shall
be required to pay time and one half for all hours worked by the moonlighter;
shall be required to make all fund payments for such hours worked to the Barre
Belt Pension Fund to the extent permitted by such funds; and shall be subject to
other sanctions as a grievance committee or arbitrator deems just.

 

 

ARTICLE 21

 

Labor Management Team   

 

It is mutually agreed to form a Labor Management Team (LMT) composed equally of
Union representatives and management representatives in such total number as may
be agreed from time to time by the Union and Company. The LMT may meet on
mutually agreeable occasions to discuss and resolve issues of safety, health,
betterment, interdivisional job opportunities, productivity and other items as
may be appropriate.

            The LMT is intended to increase joint cooperation and develop an
active employee involvement process.  These efforts shall not interfere with any
provisions of this agreement nor circumvent the grievance procedure, nor
interfere with management's rights, but it is a goal of the LMT to avoid
circumstances or practices which could give rise to a claim by either party that
the provisions of this agreement were not adhered to and to create an atmosphere
of cooperation so as to minimize events leading to grievances.

            The LMT may have various divisions or advisory groups as mutually
agreed and may meet jointly with LMTs formed in other divisions and with other
unions of the Company.

 

24




--------------------------------------------------------------------------------




            The objectives of the LMT will also focus on increasing customer
service and satisfaction, more effective methods of operation, enhancing
employee morale and creating and assuring full and open communication among
employees and the Company.  The LMT will analyze and solve identified problems
and participate and support in the implementation of agreed solutions.  The LMT
will also investigate and recommend actions to the Company and Union to increase
employee involvement and responsibility in the areas of production, production
teams, and quality control.

 

ARTICLE 22

 

Safety Measures

 

 

          22.1     Suction Devices

            The Company shall maintain its plants with suction equipment as
described below:

(a)        All bankers using pneumatic tools and surface machines shall be
equipped with suction devices.

(b)       Every employee cutting granite shall be provided with an adequate
suction device.  No granite shall be cut unless this requirement has been met.

(c)        All emery wheels, in the blacksmith's shop and plant, shall have
suitable safety and suction devices.  All rounding of edges and other
operations, with a pneumatic or electric machine, shall only be done with the
added use of a suction device.

(d)       All sandblast rooms shall be equipped with suitable suction devices so
that they shall be in a dustless condition, both inside and outside.

(e)        All suction equipment shall be of the vacuum type complete with
adequate dust arrestors, which will filter the air before discharge into the
atmosphere.

(f)        All surface cutting machines in the cutting section of the plant
shall be equipped with proper suction devices and shall immediately cease
operations when a breakdown in the air suction or other devices occurs or when
such air suction or other attachments become defective.  Workers must, at all
times, be amply protected from chips, grit or water from any machine. Proper
screens, butty‑boards or any other suitable method must be furnished and used. 
Bumpers must not be used.

(g)        The Engineer for the Department of Labor and Industry for the State
of Vermont shall confer with the Company and the Business Agent concerning the
proper function of all suction equipment in granite plants.                

25

--------------------------------------------------------------------------------

 

 




22.2     Safety Glasses

 

            The Company shall provide safety glasses for its employees, upon the
request of such employees.  If an employee needs prescription safety glasses, he
or she shall pay for his own eye examination and shall furnish the prescription
to the Company.  The Company shall then provide such prescription glasses at no
additional cost to the employee.  Broken safety glasses shall be replaced by the
Company on a reasonable basis.

 

 

            22.3     Plant Heat

 

            Cutting plants and air for pneumatic machines is to be heated to at
least sixty (60) degrees.  Hot water must also be provided.  If the Union
initiates a grievance for the Company's failure to heat the plant to 60 degrees,
the arbitrator is authorized to impose a penalty of two (2) hours' pay for time
lost due to lack of heat.  The arbitrator shall be authorized to impose a
penalty of up to four (4) hours' pay in situations where the Company has been
found to have repeatedly failed to heat the plant as required under this Section
and if the arbitrator finds that the circumstances of such violations warrant an
additional penalty.

 

 

            22.4     Miscellaneous

(a)       No employee shall be permitted to operate automatic and manual
sandblast at the same time, except under conditions mutually agreeable to the
union and the Company.

 (b)       In turning down grindstones, water in sufficient quantities or other
suitable devices must be used at all times to keep down the dust.

(c)        Toilets connected with running water must be furnished in every plant
and must be always kept in sanitary conditions, thoroughly boxed in and
ventilated so as to eliminate all odors in conformity with health laws.

(d)       Drinking water with sanitary bubblers must be furnished in every
plant.

(e)        A device to give ample warning when stones are being carried through
the plant will be used with the operation of each traveling crane.

(f)        The Company shall, at its expense, replace chalk and chalk lines,
pencils and sandblast knives, tapes, rulers, handles, aprons, rubbers and
similar equipment on a reasonable basis.  The Company shall make safety footwear
(steel toe) available to requesting employees from the Company supply room.  For
each requesting employee, the Company will contribute once a year to defray the
costs of safety footwear (i.e., steel toe).  The Company shall pay the full cost
of the safety footwear, up to a maximum of eighty ($80.00) dollars, paid once
per year without proof of purchase; employee must still wear safety footwear on
the job.

 

             

26




--------------------------------------------------------------------------------




            22.5     Consultation and Enforcement   

            The Company will confer with the Union regarding safety and other
rules and regulations affecting the health, safety and comfort of the employees.
The parties agree to cooperate with each other in enforcing safety rules and
practices in an effort to reduce hazards and insure safe working
conditions.       To assure safety, if an employee is not adequately trained or
qualified to operate a piece of equipment, the employee will not be required to
operate the equipment.                     

 

ARTICLE 23

 New Machinery 

 

            23.1     The Company and the Union agree that, for the best interest
of the employees, the Company and the community as a whole, they favor and will
encourage the progress and growth of the Granite Industry in Vermont.    The
Company has the right to introduce new machinery into the plant, and the
assignment of an operator to new machinery will be made on a reasonable basis
with appropriate consideration for safety, workload, existing practices, and
operational requirements including production efficiency and flexibility.

             The Company agrees that, in the operation of granite working
machinery, the present jurisdiction of the union will be preserved.  The Company
further agrees that employees covered by the agreement shall be given reasonable
opportunity to become proficient with new granite working machinery.  It is
understood that the employees of a manufacturer displaced because of the
introduction of new machinery into the plant shall be given such first
opportunity.

 

ARTICLE 24

 Apprentice Training Program

 

            24.1     The Program

             The Apprentice Training Program for Granite Cutters, Polishers,
Tool Sharpeners and Draftspersons, as developed and approved by the Barre
District Granite Manufacturers and the Unions, shall govern the training of
apprentices.  No provision in the Apprentice Training Program of the Granite
Cutters, Polishers, Tool Sharpeners and Draftspersons shall operate in violation
of any provisions of this agreement.  

           

27




--------------------------------------------------------------------------------




        24.2     Records

 

(a)        The Company shall keep a record of all apprentices in their employ.
Records shall show full name, date of employment; trade; social security number;
age; and date of leaving.  Records shall be open to inspection by the Business
Agent of the Union.

 

(b)       Within thirty (30) calendar days of employment, the Company agrees to
supply the Business Agent with names of each apprentice employed, the date of
employment, the trade, the apprentice's social security number and age. The
Company also must state if the apprentice comes within the quota as per this
Agreement.

 

 

        24.3     Job Training Partnership Act

 

             The Union agrees to give the necessary approval and to join with
the Company in any future applications for funds under the Job Training
Partnership Act, subject to the understanding that the Union may withhold such
approval in the event of a substantial change in the present employment
situation in the industry.

 

 

 

        24.4     Apprentices shall not replace a journeyman and unemployed
journeymen who apply for an apprenticeship position shall be given first
consideration for employment.

 

 

 

ARTICLE 25

 

 Leaves of Absence

 

 

        25.1     Unpaid leaves of absence may be taken only with prior written
approval of the Company, and copies of same shall be given to the Union.
Applicable federal and state statutes governing family and medical leave shall
apply to any leaves which were within their purview.

 

 

        25.2     Any employee newly hired to perform the work of an employee on
leave of absence will be notified by the Company that continued employment is
temporary.

 

 

        25.3    Any person holding office in the Union as a full-time Business
Agent shall accrue seniority in his or her former position while holding such
office for a period of three years.  Any such Union officer can accrue
additional seniority, up to a maximum of six years, that is equal to the
officer's length of service with the Company. If the Union officer does not
return to employment with the Company during the period that he or she or she is
accruing seniority under this paragraph, then the officer shall forfeit that
seniority.

 

28

--------------------------------------------------------------------------------




            Upon completion of his or her Union service, a Union officer may
exercise any accrued seniority rights to return to employment within his or her
former trade. Any Union officer who wishes to return to service with the Company
after the expiration of his or her seniority rights shall have first preference
for the first available opening in the Company within the officer's trade for
which the officer is qualified.

            Any Union employee who is assigned to a management position shall
accrue seniority in his or her former position for a period of three years.  If
such person does not return to his or her position as a Union employee within
three years, such seniority shall be forfeited.  During the three year period
provided by this paragraph, such person may exercise any accrued seniority
rights to return to a Union position within his or her former trade. 

 

ARTICLE 26

 

Probationary Period

 

            26.1     There shall be a probationary period of thirty (30)
calendar days for journeymen and sixty (60) calendar days for apprentices with a
right to extend such probationary periods by mutual agreement. The probationary
period for a journeyman who is a new hire, and is changing trades to a new
trade, shall be sixty days.   A discharge during the probationary period shall
not be subject to the grievance or arbitration provisions of this agreement. 
Upon completion of the probationary period, the employee's seniority date shall
be retroactive to his most recent date of hire.                                

 

ARTICLE 27

 

New Employees

 

            27.1     In the event of a permanent vacancy which the Company
intends to fill with a journeyman, the Company will call or otherwise notify the
Union in advance and will consider the names of any journeymen submitted by the
Union.  In the event of any permanent vacancy within the Company, the Company
will make a reasonable effort under the circumstances, subject to the Company's
need to fill the position promptly, to post the vacancy within the Company.
Nothing herein will require the employer to interview or hire any applicant.

 

ARTICLE 28

Subcontracting

 

29

--------------------------------------------------------------------------------




            The Company will subcontract bargaining unit work only if its plant
lacks the physical capacity or human resources to accommodate the work and not
to avoid the terms of this contract; provided, however, that the Company may
subcontract work to other entities that employ GCA members to perform the work
that is subcontracted.  The Company will notify the Union in advance of an
intent to subcontract bargaining unit work which will result in (or prolong)
either layoffs or a reduction in the work week below forty hours; and, upon
request, will bargain with the Union about the decision and its impact upon the
employees.

 

ARTICLE 29

 

Accidents

 

            A workman must report any accident or defect in any stone
immediately on discovering it; otherwise he or she shall be subject to
appropriate disciplinary action.  Sufficient room at all times must be given to
granite cutters and other workers. If an employee is injured on the job and
formal notice (i.e., the employer's first report of injury) is provided to the
State of Vermont, a copy of the written notice will be provided to the union
business agent.

 

GRANITE CUTTERS' PROVISIONS

 

ARTICLE 1

 

Jurisdiction 

 

            It is mutually agreed that the Union shall have jurisdiction over
the following job functions involved in the Company's plant operations: drilling
(including paper rolls and saw blocks at the plants), cutting, lettering,
finishing, surface plate finishing, carbo sawing, sandblasting, carving,
etching, planing, lathe operating, channeling for crosses or any similar work
building or monumental, polishing (whether by hand or machine), sawing (of rough
blocks into slabs, dies, etc.), bedsetting, plastering, pinning up, steeling and
grinding of granite; tool sharpening (by hand or machine) of all hand tools used
in the plants; and drafting including layouts, tracings, patterns and making
shop cards requiring drafting.  All employees will be classified by the above
job functions for purposes of the provisions on layoff in Article 12.  The Union
and Company agree that employees covered by this agreement may be assigned to
any other job functions within the jurisdiction of the Union or as allowed by
Paragraph 14.2 as may be necessary to assure available work is completed in a
timely and efficient manner.

 

                                  

30

 

--------------------------------------------------------------------------------

 

ARTICLE 2

 

Apprentice - Journeyman

 

 

            Apprentices must work a period of two years to achieve the status of
journeymen.

 

 

 

 




ARTICLE 3

 

Apprentice Quotas

 

 

            The apprentice quota for all positions except draftspersons, lathe
operators and sawyers shall be:  1 for 2,  2 for 5 ,  3 for 8,  4 for 11, 5 for
14,  6 for 17.    One apprentice lathe operator is allowed for each two lathes
operated. One apprentice sawyer shall be allowed to every two sawyers.  One
apprentice draftsperson for one journeyman draftsperson and two apprentice
draftspersons for three journeyman draftspersons shall be allowed, but owners,
partners and office managers shall not be considered journeymen.

 

 

 

 

ARTICLE 4

 

 

            4.1       All employees covered by this contract shall not disclose
any confidential information obtained from contracts worked in any office.   
All custom drafting done outside of a regular eight (8) hour day shall be
charged at the rate of time and one‑half plus ten percent (10%) extra for
materials used.  All custom work to be governed by the Business Agent.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------

 




            IN WITNESS WHEREOF, the undersigned have executed this Agreement
effective April 25, 2009.

 

                                FOR GRANITE CUTTERS' ASSOCIATION

 

                                   
_______________________________________                               

Matthew Peake, Business Agent

 

_______________________________________      

Sandy Conti, Committeeman

 

_______________________________________

Randy Copping, Committeeman

 

_______________________________________                                  

Harold Wood, Committeeman

 

 

 

 

                                ROCK OF AGES CORPORATION

 

                                   
__________________________________________                               

Robert Pope, Chief Negotiator

 

__________________________________________

Donald Labonte, CEO

 

__________________________________________

Rob Boulanger, Operations Manager, Manufacturing Division

 

__________________________________________

Paul Hutchins, Vice President of Administration

 

 

 

 

 

 

32




--------------------------------------------------------------------------------




MANUFACTURING DIVISION

CALENDAR OF HOLIDAY OBSERVANCES

DURING 2009 - 2011 CONTRACT

 

 

2009

Memorial Day                                    May
25                       Monday

Independence Day                             July 3                          
Friday 

Labor Day                                         September 7               
Monday

Employee Appreciation Day               September 8               
Tuesday                      

Veterans Day*                                   November 16              Monday

Thanksgiving Day                               November 26              Thursday

Day After Thanksgiving                      November 27               Friday

Christmas Day                                    December 25              
Friday

 

 

 

2010

New Years Day                                 January 1                    
Friday

Day Before Town Meeting                 March 1                       Monday

Town Meeting Day                             March
2                      Tuesday

Memorial Day                                    May 31                       
Monday

Independence Day                              July 5              
           Monday

                        Alternative for shut down        July 12            
           Monday

Labor Day                                         September 6               
Monday

Employee Appreciation Day               September 7                Tuesday

Veterans Day*                                   November 15              Monday

Thanksgiving Day                               November 25              Thursday

Day After Thanksgiving                      November 26              Friday

Christmas Day                                   December 24               Friday

 

 

 

2011

New Years Day                                 December 31               Friday

Day Before Town Meeting                 February 28                 Monday

Town Meeting Day                            March 1                      
Tuesday

 

 

 

*Veteran's Day will be observed on the first day of rifle season.

 

 

 

 

 

33

 

--------------------------------------------------------------------------------

 

Granite Cutters' Association

107 N. Main Street

Barre, Vermont   05641

 

April 25, 2009

 

Donald Labonte,
President                                                                

Rock of Ages Corp., Manufacturing Division

PO Box 482

Barre, Vt. 05641-0482

 

SIDE LETTER AGREEMENT

 

Gentlemen:

            The terms and conditions of the collective bargaining agreement
between the Granite Cutters' Association and the Rock of Ages Corporation are
hereby modified by this side letter agreement, dated as of April 25, 2009

Seniority

            Article 13.2 provides that there shall be a single seniority roster
for all GCA employees of this Company.  To implement this provision, we have
agreed that the existing seniority lists for all four entities involved in a
merger with the Company (i.e., Anderson-Friberg, Lawson Granite, Rock of Ages
and Associated Saw Plant) as of January 1, 1996, shall be merged into a single
seniority list.  The date of hire with each of the four entities involved in
this transaction shall be used to measure seniority on the merged seniority
list.  If an employee has continuous service with two or more of the entities
involved in that merger, all of that continuous service shall be counted in
calculating seniority.

            Article 13.1 provides that layoff and recall shall be on the basis
of seniority, subject to ability.  We agree that if there is a short-term layoff
(meaning no more than two consecutive weeks or a total of four weeks in a single
calendar year) in any of the Rock of Ages plants, that the seniority roster
within the affected plant shall be used to implement the layoff.  For such
short-term layoffs, affected employees will not have the right to bump employees
in another plant.  If the layoff is of any greater duration, then the
Company-wide seniority list, which shall be merged as provided in this Letter,
shall control the layoffs.

            Article 7.4(d) grants employees additional vacation based upon
length of service with the Company.  We agree that continuous service with any
of the four entities involved in the merger shall be included in calculating
eligibility for this benefit.  Thus, for example, an employee with 25 years of
service with Lawson Granite shall be entitled to the four weeks of vacation.  If
an employee has 10 years of continuous service with Lawson Granite, immediately
followed by 15 years of continuous service with Rock of Ages or
Anderson-Friberg, that employee would also qualify for this additional vacation.

 

 

--------------------------------------------------------------------------------




Side Letter Agreement

GCA--Rock of Ages

April 25, 2009

Page 2

          

            Article 5.2 addresses overtime.  The company shall offer overtime on
the basis of seniority within the category of work in each plant, subject to
ability and experience on the particular job, as provided in Article 5.2. 
Employees cannot use seniority to claim a right to overtime offered in another
plant.

Work Rules

            The Union will not seek to assert Section 22.4(a) of the collective
bargaining agreement and/or the Memorandum dated August 22, 1979, with respect
to operations covered by such documents unless the Union believes in good faith
that such operations would be unsafe or would constitute an unreasonable
workload on any employee.  In any such situation,, the Union will provide the
Company with a written statement setting forth its specific objections regarding
safety and workload issues.  If the Company and the Union are unable to resolve
the issue, either party may submit it directly to arbitration under the
arbitration provisions of the collective bargaining agreement.

Sympathy Strikes--Picket Lines

            The union agrees that it will not call or condone a strike against
employer's signatory to this agreement in sympathy with a GCA union strike at
the signators to a multi-employer agreement with the Barre Granite Association
("downtown employers") or Swenson Granite, Hillside Granite, or International
Stone Products ("other companies").

            Nothing contained in this agreement shall prevent members of the GCA
from honoring a primary picket line, and they shall suffer no disability as a
result of so doing.  However, the GCA shall not permit its members to establish
a picket line at Rock of Ages as a result of a strike against downtown employers
or other companies.  Nothing contained in this agreement shall prevent members
of the GCA from refusing to perform "struck work" (i.e., work that has been
subcontracted to Rock of Ages from the downtown employers or other companies
during any union strike against the downtown employers or other companies, or
work that has been transferred to Rock of Ages in Barre from affiliates who are
the subject of any union strike), and they shall suffer no disability as a
result of so doing.

            In the event that the union calls or condones a strike against Rock
of Ages in sympathy with a Granite Cutters' Association union strike at the
downtown employers or other companies, Rock of Ages may by-pass the grievance
and arbitration provisions of this agreement, and seek an immediate injunction
or other relief from the courts.

 

 

 

--------------------------------------------------------------------------------




Side Letter Agreement

GCA--Rock of Ages

April 25, 2009

Page 3

 

Extension of Apprentice Period

            If the Company neglects to request an extension in the first sixty
days of the apprentice period, there shall be an additional thirty day period in
which the Company can request an extension of the apprentice period from the
union.  The Union shall not unreasonably withhold approval of a request for an
extension.

Second Shift

            The Company may desire to implement a change in the shifts, work
schedules, additional compensation, or related concerns on the second shift
which would require changes in the Contract. During the term of this Contract,
the parties agree to negotiate and bargain in good faith on this subject.

Worker Compensation

            The Company shall provide coverage for employees who are paid worker
compensation benefits for the time period that is not covered by worker
compensation.  The Company may, in its sole discretion, withdraw this benefit if
the Company determines that it is being abused.


JIB CRANES 

The GCA supports the use of jib cranes, car systems, and similar handling
systems that do not fundamentally infringe upon the respective jurisdiction of
the two unions.  The GCA will work with management to reasonably accommodate the
use of such devices by its members where appropriate.

            This side letter agreement shall be in effect for the balance of the
collective bargaining agreement, which is scheduled to expire on April 29, 2011.

 

 

 

 

 

 

                                                                       

--------------------------------------------------------------------------------




Side Letter Agreement

GCA--Rock of Ages

April 25, 2009

Page 4

 

 

 

Dated at _____________, Vermont,  this ____ day of __________________, 2009.

 

 

                                                                                   
GRANITE CUTTERS ASSOCIATION

 

 

                                                                        BY:    
_________________________________

                                                                                   
Matthew Peake, Business Agent

 

 

 

 

 

Dated at ____________, Vermont, this ____ day of ___________________, 2009.

 

 

                                                                                   
ROCK OF AGES CORPORATION

 

                                                                        BY:    
________________________________

                                                                                   
Robert Pope

                                                                                   
Chief Negotiator

 

_________________________________

                                                                                   
Donald Labonte

                                                                                   
CEO

                                                                                                                             

 

 

 

 

 

                                         

--------------------------------------------------------------------------------